DETAILED ACTION
This Office Action is in response to the amendment filed on 3/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 3/25/2021, responding to the Office Action mailed on 2/5/2021, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kadar et al. (9,305,929 B1) in view of Sung et al. (US 2020/0411528 A1).

With regard to claim 1, Kadar discloses a memory cell, as shown in Fig. 9, comprising: 
a capacitor comprising: 
a first capacitor electrode 20c having laterally-spaced walls that individually have a topmost surface; 
a second capacitor electrode 18f comprising a portion above the first capacitor electrode; 
capacitor insulator material 50f between the second capacitor electrode and the first capacitor electrode, the capacitor comprising an intrinsic current leakage path 22 from 
a parallel current leakage path 26f between the second capacitor electrode and the first capacitor electrode; the parallel current leakage path being circuit-parallel with the intrinsic current leakage path, of lower total resistance than the intrinsic current leakage path (col. 3, line 16), and comprising leaker material 34f that is everywhere laterally-outward of laterally-innermost surfaces of the laterally- spaced walls of the first capacitor electrode (there is no exclusion of  inward of the innermost surfaces).
Kadar fails to show a second capacitor electrode comprising a portion that is directly above the individual topmost surface of the laterally-spaced walls of the first electrode.
Sung discloses a second electrode 254 of a capacitor 250 comprising a portion 254a that is directly above individual topmost surfaces of a laterally-spaced walls 252a of a first electrode 252 (Sung Fig. 2).
Sung teaches the portion (contact pad) being for making electrical contact with other structures (Sung 0037).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sung’s teachings with the invention of Kadar to form an electrode including contact pad for further electrical connections.
With regard to claim 2, Kadar discloses the leaker material 34f comprises an annulus (Kadar Fig. 10).  
With regard to claim 3, Kadar discloses the capacitor insulator material 19f is ferroelectric (Kadar col. 8, line 48).  
Allowable Subject Matter
Claims 4 - 16 are allowed.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 4 - 10 and 13 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
March 31, 2021